Citation Nr: 1726666	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of entitlement to service connection for hearing loss in the right ear and hearing loss in the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss of the right ear was denied in an unappealed October 1996 rating decision.

2.  Evidence received since the October 1996 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Tinnitus originated in-service and has continued to this day.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied service connection for hearing loss of the right ear is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).
2.  The criteria for reopening the Veteran's previously denied claim of service connection for hearing loss of the right ear have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran is being granted both issues that are being finally disposed of at this appeal, and, therefore, the Veteran's full prayer of relief has been granted in regards to these issues.   As such, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

New and Material Evidence
	
At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for hearing loss of the right ear.  As explained below, new and material evidence sufficient to reopen the claim has been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for hearing loss in the right ear in October 1996.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in March 2010, the RO found that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran appealed.

In the October 1996 rating decision, the RO denied the Veteran's claim, because the evidence of record did not establish that the Veteran's pre-existing hearing loss of the right ear had been aggravated by a period of service.  The Veteran subsequently testified at a personal hearing before the Board that he incurred noise exposure during a period of service, and that his hearing loss had become more severe during that period of time.  

Additionally, Dr. Hosea wrote that the Veteran had significant hearing loss which appeared to be related to his military noise exposure.  He found that the right ear which had a problem with previous significant hearing more likely due to viral infection had gone to where there is no hearing, while the other ear showed hearing loss compatible with noise exposure.  He then referred to hearing tests from the Veteran's military admission and the changes that occurred at the time of discharge, which he suggested indicated that certainly most if not all is related to noise exposure during the military and is service connected.

Such an opinion is presumed credible for the purpose of opening the Veteran's claim, and certainly raises a reasonable possibility of substantiating the claim.
Accordingly, the Veteran's claim for service connection for hearing loss of the right ear is reopened.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran has been diagnosed with tinnitus, and he has consistently reported that his tinnitus began in service and continues to this day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that a VA examiner found that the Veteran's tinnitus was a continuation a condition that pre-existed service.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, the statements sufficiently refute the basis of the examiner's conclusion.  Moreover, the Veteran's induction examination - although identifying hearing loss in the right ear - does not clearly identify tinnitus as a pre-existing condition.  As such, he is presumed to be sound with regard to tinnitus.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for hearing loss of the right ear is reopened.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  

The Veteran underwent a medical examination before being inducted into the military which revealed hearing loss in the right ear, but found normal hearing in the left ear.  Therefore, the Veteran must demonstrate that military noise exposure aggravated his hearing loss of his right ear in order to meet the criteria service connection for hearing loss of his right ear.  Additionally, the Veteran must demonstrate that a medical nexus exists between his current hearing loss of his left ear and an in-service incurrence such as military noise exposure in order to meet the criteria for service connection for hearing loss of his left ear.

In May 2010, Dr. Hosea wrote that the Veteran had significant hearing loss which appeared to be related to his military noise exposure.  He found that the right ear which had a problem with previous significant hearing more likely due to viral infection had gone to where there is no hearing, while the other ear showed hearing loss compatible with noise exposure.  He then referred to hearing tests from the Veteran's military admission and the changes that occurred at the time of discharge, which he suggested indicated that certainly most if not all is related to noise exposure during the military and is service connected.

However, while Dr. Hosea concluded that the audiometric testing at separation was inaccurate, he did not explain how he concluded that the Veteran's military service aggravated the hearing loss in his right ear or caused the hearing loss in his left ear, when no hearing tests are of record (aside from the separation physical) from 1968 for almost 30 years until the Veteran sought hearing testing in 1995.

A VA examination was provided in December 2010, but this opinion was also confusing.  The examiner noted that the service treatment records suggested that the Veteran's right ear hearing loss was present at enlistment, but his left ear hearing was within normal limits at that time (except at 6 KHz which remained constant throughout military service).

The examiner noted that the Veteran had alleged noise exposure during service but that VA had not conceded such.  The Board finds that while the Veteran was not shown to have seen combat, at the very least he undoubtedly participated in the firing of weapons in basic training, and to that extent military noise exposure is conceded.

The examiner then stated that the Veteran's  right ear hearing loss was pre-existing and not related to and/or the result of military noise exposure and the left ear hearing loss was less likely as not related to his claimed military noise exposure, based on enlistment physical pure tone for the right ear were unmasked and therefore at least as likely as not represent a "shadow curve" and at least as likely as not the Veteran had no measurable hearing loss in his right ear at the enlistment physical as indicated on the 1967 examination.  However, this conclusion seems to be at odds with the earlier statement that the Veteran had hearing loss in his right ear at enlistment .  There is also no explanation of the shadow curve and why that would be potentially significant.  

As such, the Board believes that an additional medical opinion of record should be obtained.  Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to establish the etiology of the Veteran's bilateral hearing loss.  The examiner should review the claims file, paying particular attention to the May 2010 statement from Dr. Hosea and the December 2010 VA examination report.  If the Board's questions cannot be answered without an examination, one should be provided.  The examiner should answer the following questions:

a) Did the Veteran have a hearing loss disability in his right ear at enlistment?  Why or why not? In providing this opinion, the examiner should explain the significance if any of a "shadow curve" as referenced by the VA examiner in December 2010.
b) If a hearing loss disability is found in the Veteran's right ear at enlistment, is it at least as likely as not (50 percent or greater) that the Veteran's right ear hearing loss was permanently increased beyond the natural progression of the disability by military noise exposure.  Why or why not? 
c) If a hearing loss disability was not present in the right ear at enlistment, is it at least as likely as not (50 percent or greater) that the Veteran's current right ear hearing loss disability either began during or was otherwise caused by his military service, to include as a result of his military noise exposure.  Why or why not?  
d) Is it at least as likely as not (50 percent or greater) that the Veteran's current left ear hearing loss disability either began during or was otherwise caused by his military service, to include as a result of his military noise exposure. Why or why not? 

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


